Title: XI. “First Counterproposition on the Part of France,” [September 1788]
From: Rayneval
To: 



[September 1788]

convention entre le Roy trés Chrêtien et les Etats-Unis de l’Amerique à l’effet de determiner et fixer les fonctions et prerogatives des Consuls et Vice-consuls respectifs.
On propose la suppression des mots Agens et Commissaires. Dans le traité on s’etoit reservé le droit d’etablir des Agens ou des Commissaires ou des Consuls. Mais puisque c’est la dernière denomination qu’on choisit, il paroit inutile de rappeller les autres.
Sa Majesté le Roi trés Chrêtien et les Etats-Unis de l’Amérique  s’etant accordés mutuellement par l’Article 29. du traité d’amitié et de commerce conclu entre eux, la liberté de tenir dans leurs Etats et ports respectifs des Consuls, Vice-consuls, Agens et Commissaires et voulant en consequence determiner et fixer d’une manière reciproque et permanente les fonctions et prerogatives des Consuls et Vice-consuls qu’ils ont jugé convenables d’etablir de preference, Sa Majesté trés Chretienne a nommé le Sr. et les Etats-Unis ont nommé lesquels après s’être communiqué leurs pleinpouvoirs respectifs sont convenus de ce qui suit.
Il semble convenable d’enoncer precisement que ces officiers publics seront sous le titre de Consuls et Vice-consuls afin d’eviter qu’il ne soit respectivement envoyé ensuite des personnes sous des titres différents d’ou il resulteroit des difficultés de forme. On propose de supprimer la denomination d’agens et de Commissaires partout ou elle est enoncée dans les articles suivants.
Art. 1. Les Consuls et Vice-consuls nommés par le Roi trés Chrêtien et les Etats Unis seront tenus de presenter leurs provisions selon la forme qui se trouvera etablie respectivement par le Roi très Chrêtien dans ses Etats et par le Congrés dans les Etats-Unis. On leur delivrera sans aucuns frais l’exequatur nécéssaire à l’exercice de leurs fonctions, et sur l’exhibition qu’ils feront du dit exequatur, les Gouverneurs, Commandants, Chefs de justice, les corps, tribunaux, ou autres officiers ayant autorité dans les ports et lieux de leurs consulats les y feront jouir aussitot et sans difficulté, des pre-eminences, autorités et privileges accordés reciproquement, sans qu’ils puissent exiger des dits Consuls et Vice-consuls aucun droit sous aucun pretexte quelconque.
Quoique M. Jefferson paroit desirer que tous les Consuls et Vice-consuls respectifs soient nommés par le Souverain, on n’y voit aucun inconvénient pour nous. Tous ceux qui sont etablis actuellement en Amérique ont commission du Roi, et on se propose de continuer de même à l’avenir. Il est même trés avantageux que cela soit ainsi pour prevenir la trop grande multiplication des Vice-consuls d’Amerique en France. Ainsi on supprime les mots: ou de leur autorité et l’art. 2. de l’ancien projet en totalité, mais il paroit nécéssaire de conserver aux Consuls et Vice-consuls le droit de se nommer des agens dans les ports de leurs districts pour correspondre avec eux, sans que les dits agens ayent aucun caractere public ni exequatur.
On propose de laisser subsister l’art. 3. en supprimant l’addition faite à l’art. 12.

Art. 2. Les Consuls, Vice-consuls et toutes les personnes attachées aux fonctions Consulaires jouiront respectivement de l’immunité personelle sauf les cas de crimes ou de dettes. Jouiront pareillement d’une pleine et entiere immunité pour leur Chancelerie et les papiers qui y seront renfermés. Ils seront exempts de tout service personel, logement de gens de guerre, milice, guet, garde, tutelle curatelle ainsi que de tous droits taxes impositions et charges quelconques, à l’exception seulement des biens, meubles et immeubles donts ils seroient proprietaires ou possesseurs lesquels seront assujettis aux taxes imposées sur ceux de tous autres particuliers, et à tous autres egards ils demeureront sujets aux loix du Pays comme les nationaux.
Ceux des dits consuls et vice-consuls qui feront le commerce seront respectivement assujettis à toutes les taxes, charges et impositions etablies sur les autres négociants. Ils placeront sur la porte exterieure de leurs maisons les armes de leur souverain sans que cette marque distinctive puisse donner aux dites maisons le droit d’azile soit pour des personnes soit pour des effets quelconques….
On propose quelques legers changements à cet article. Il paroit nécéssaire d’accorder aux Consuls quelques immunités, mais elles ne sont pas dangereuses dès qu’on excepte les cas de crimes et de dettes. Quant aux papiers de la Chancellerie, il n’est pas possible qu’aucune nation refuse la plus entiere immunité. On a ajouté la soumission à toutes les taxes pour ceux qui feroient le commerce.
On observe quant à la saisie pour dettes que les loix civiles de France donnent une plus grande sureté personelle que les loix civiles Angloises ou Americaines, la contrainte par corps n’ayant lieu généralement que pour les dettes commerciales et d’ailleurs aucun homme ne peut être arrêté en France pour dettes avant d’etre entendü ou du moins cité en justice à un delai suffisant pour la defense. Il sembleroit convenable que le Congrès prit quelques mesures pour mettre les Consuls et Vice-consuls à l’abri des inconveniens que les formes etablies dans les Etats-Unis peuvent avoir pour les etrangers. A cet égard ils doivent être considerés comme étant toujours sous la protection immediate de la legislature du pays et n’avoir pas besoin de cautions particulieres.
Art. 4. Les Consuls et Vice-consuls respectifs pourront etablir une chancelerie ou seront deposés les deliberations, actes et procedures Consulaires, ainsi que les testamens, obligations contracts  et autres actes faits par les nationaux ou entre-eux et les effets delaissés par mort ou sauvés des naufrages.
Ils pourront en consequence commettre à l’exercice de la dite Chancelerie des personnes capables, les recevoir, leur faire prêter serment, leur donner la garde du sceau et le droit de sceller les commissions, jugemens et autres actes consulaires, ainsi que d’y remplir les fonctions de notaires et greffiers du consulat.
On a seulement changé quelques mots et interverti l’ordre des phrases pour eclaircir cet article et faire cesser les doutes de M. Jefferson.
Art. 5. Les Consuls et Vice-consuls respectifs auront le droit exclusif de recevoir dans leur chancelerie, ou abord des batimens, les declarations et tous autres actes que les Capitaines, patrons, equipages, passagers et negociants de leur nation voudront y passer, même leur testament et autres dispositions de derniere volonté, et les expeditions des dits actes duëment legalisés par les dits Consuls ou Vice-consuls et munis du sceau de leur consulat, feront foi en justice et auront la même force que les originaux dans tous les tribunaux des Etats du Roi trés Chrêtien et des Etats-Unis….
On propose de supprimer l’addition des mots dans tous les cas qui n’interessent que les nationaux. Cela est egalement avantageux aux deux parties. Un acte fait dans un consulat peut servir même à des habitans du pays pour constater un fait, et comme preuve si ce n’est comme piece obligatoire.
Art. 6. Les consuls et vice-consuls respectifs recevront les declarations protestations et rapports de tous Capitaines et Patrons de leur nation respective pour raison d’avaries essuyées à la mer; et ces Capitaines et patrons remettront dans la chancellerie de dits Consuls et Vice-consuls les actes qu’ils auront faits dans d’autres ports pour les accidents qui leur seront arrivés pendant leur voyage. Si un sujet du Roi trés Chretien et un habitant des Etats-Unis ou un etranger sont intéréssés dans la dite cargaison l’avarie sera reglée par les tribunaux du pays et non par les consuls et vice-consuls, mais lorsqu’il n’y aura d’interessés que les sujets ou citoyens de leur propre nation, les Consuls ou les Vice-consuls respectifs nommeront des experts pour regler les dommages et avaries….
Art. 8. Les Consuls et Vice-consuls exerceront la police sur tous les batiments de leurs nations respectives et auront àbord des dits batiments tout pouvoir et jurisdiction en matiere civile dans  toutes les discussions qui pourront y survenir. Ils auront une entiere inspection sur les dits batiments, leurs equipages et les changements et remplacements à y faire et y feront executer les loix, ordonnances et reglements respectifs relatifs à la navigation, auquel effet ils pourront se transporter abord des dits batiments toutes les fois qu’ils le jugeront necessaire, sans qu’aucun officier ou autres personnes puissent les en empêcher.
On propose de rétablir cet article qu’on a redigé a peu de chose près comme il l’avoit été dans le premier projet. Il est absolument impossible de refuser au Consul la jurisdiction civile abord des bâtiments de sa nation et entre les equipages. Cela seroit d’autant plus deraisonnable que par les articles subsequents, on lui accorde cette même jurisdiction civile sur les nationaux residents à terre, et a plus forte raison il doit la conserver sur ceux qui demeurent sous le pavillon de la nation. L’exercice de la police maritime sur les batiments nationaux est la principale fonction des consuls.
Art. 9. Les Consuls et Vice-consuls pourront faire arrêter les Capitaines, officiers mariniers matelots et autres personnes des equipages des batiments de leurs nations respectives qui auroient deserté des dits batiments pour les renvoyer et faire transporter hors du pays, auquel effet les dits Consuls et Vice-consuls s’adresseront aux tribunaux, juges et officiers competents et leur feront par ecrit la demande des dits deserteurs en justifiant par l’exhibition des registres du batiment ou role d’equipage que ces hommes faisoient partie des susdits equipages, et sur cette demande ainsi justifiée, l’extradition ne pourra être refusée, et il sera donné toute aide et assistance aux dits consuls et vice-consuls pour la recherche, saisie et arrestation des susdits deserteurs, lesquels seront même detenus et gardés dans les prisons du pays, à leur requisition et à leurs frais, jusques à ce qu’ils ayent trouvé occasion de les renvoyer. Mais s’ils n’etoient renvoyés dans le delai de trois mois à compter du jour de leur arrêt ils seront elargis et ne pourront plus être arrêtés pour la même cause.
Cet article relatif à l’extradition des matelots deserteurs paroit devoir être detaché du precedent. On a taché de le rediger d’une maniere simple et d’y prévenir toute difficulté en reglant le recours des Consuls aux magistrats territoriaux.
On n’a fait aucune mention des passagers parcequ’il ne paroit pas convenable d’insister sur cet objet. On n’a pas distingué les deserteurs des vaisseaux du Roi de ceux des batiments marchands.  Les Consuls peuvent reclamer les uns et les autres dans les mêmes formes. On a entierement omis tout ce qui concerne le renvoy des navires.
Art. 10. Dans le cas ou les sujets ou citoyens respectifs auront commis quelque crime ou infraction de la tranquillité publique, ils seront justiciables des juges du pays.
Il paroit qu’on pourroit laisser la redaction de M. Jefferson. L’expression infraction de la tranquillité publique étant la traduction litterale de l’expression Angloise convenable à cet article.
Art. 11. Lorsque les dits coupables feront partie de l’equipage de l’un des batiments de leur nation et se seront retirés abord de leurs dits navires, ils pourront y être saisis et arretés, mais l’extradition en sera d’abord demandée par les magistrats territoriaux au Consul de leur nation, lequel ne pourra la refuser, et lorsque il sera jugé necessaire de faire des perquisitions et recherches abord des dits navires marchands, elles ne pourront être faites qu’en presence des dits consuls et Vice-consuls ou après qu’ils en auront été prevenus et invités à s’y rendre. Dans tous les cas aucune personne ne pourra être saisie et arretée soit pour crimes dettes ou autres causes quelconques abord des dits batiments qu’en presence des dits consuls ou vice-consuls ou après qu’ils auront été duëment avertis. Les dites personnes ainsi saisies et arretées ne pourront ensuite etre mises en liberté qu’apres que le Consul ou Vice-consul en aura été prévénu, et elles lui seront remises s’il le requiert pour être reconduites sur les batiments ou elles auroient été arretées, ou autres de leur nation et être renvoyées hors du pays.
On propose d’ajouter cet article afin de prévenir les inconveniens qui pourroient resulter de la liberté qu’auroient les magistrats territoriaux de faire arrêter les gens des equipages des batiments marchands, de retenir ainsi arbitrairement les navires dans le port, et de suspendre de cette maniere toute l’activité du commerce et de la navigation. L’avis donné au Consul ou Vice-consul pour que tous ces actes d’autorité ne soient faits qu’en sa presence, ne suspend pas le cours de la justice puisqu’il ne pourra s’y opposer, mais il sera en mesure de faire des reclamations qui empecheront l’effêt des surprises et qu’on pourroit tenter de faire aux magistrats locaux, en leur demandant des decrets ou warrants dont on leur laisseroit ignorer les facheuses consequences. Les Consuls et Vice-consuls düement avertis pourront agir legalement suivant les circonstances pour les interêts generaux du commerce et ceux de leurs nationnaux en particulier.

La derniere partie de l’article est important. Il ne paroit pas qu’il puisse y avoir de difficulté à remettre au Consul ou au Vice-consul les hommes arrêtés sous la banniere de leur nation, lorsqu’il n’y aura plus le motif pour les detenir dans les prisons territoriales, et que par consequent la justice du pays n’aura plus aucun droit sur eux. La précaution prise dans cet article est necessaire pour prevenir la desertion. Sans cela un mâtelot qui voudra deserter s’entendra avec un homme du pays, se fera arrêter pour une dette supposée, restera en prison jusques au depart du navire et se fera mettre ensuite en liberté. Cette manoeuvre reprehensible a dejá été pratiquée.
Art. 12. Il ne pourra être fait dans aucun cas de perquisitions abord des batiments de guerre respectifs, mais si on a lieu de soupçonner que des coupables s’y sont refugiés, l’extradition en sera demandée par les magistrats ou officiers territoriaux au Consul ou au Vice-consul de la nation ou aux Commandants des dits batiments. Dans les ports ou il n’y aura pas de Consul ou vice-consul les dits commandants ne pourront refuser de rendre ces coupables et les enverront à terre pour être remis entre les mains des dits magistrats ou officiers. Dans le cas ou les commandants des susdits batiments de guerre declareroient que ces coupables ne sont pas à leur bord, ils en seront crus sur leur parole sans qu’il puisse être fait aucune recherche ulterieure.
Il est contre tous les principes du droit des gens que les magistrats civils et militaires d’un pays exercent quelque acte d’autorité que ce puisse être abord des batiments de guerre d’une nation amie. Cet article est conforme à ce qui est reglé avec les autres nations, notamment à ce qui a été arrêté dans le projet de Convention avec la republique de Genes.
Art. 13. Tout differend et proces entre les sujets du Roi très Chrêtien dans les Etats-Unis, ou entre les citoyens des Etats-Unis dans les Etats du Roi tres Chrêtien et notamment toutes les discussions relatives aux salaires et conditions des engagements des equipages des batiments respectifs et tous differends de quelque nature qu’ils soient qui pourroient s’elever entre les hommes des dits equipages ou entre quelques uns d’eux et leurs Capitaines, ou entre les Capitaines de divers batiments nationaux seront terminés par les Consuls et Vice-consuls respectifs soit par un renvoi par devant des arbitres, soit par un jugement sommaire et sans frais, aucun officier territorial, civil ou militaire ne pourra y intervenir  prendre une part quelconque à l’affaire; et les appels des dits jugements consulaires seront portés devant les tribunaux de France ou des Etats-Unis qui doivent en connoitre….
Cet article est le 9me. du projet de M. Jefferson. On y a seulement ajouté quelques mots pour designer particulierement les affaires entre les equipages des batiments nationaux qui appartienent specialement à la jurisdiction consulaire. On propose de retrancher les mots si l’une des parties le demande parceque le recours à des tribunaux etrangers en pareil cas est absolument illegal pour des François.
